Napton, J.
This is an action to set aside a deed from the father of defendants, made in 1865, on the ground that it was made to defraud the creditors of the father. The question is one of fact, and was found by the circuit court for the defendants, and we think rightly. It seems that during the war the defendants, then young daughters of F. Dunnegan, whilst their father was absent from home, through their energy and industry, made money out of the mill and cotton-gin on the place, and hid the.money in the garden, and in 1865 bought and paid $2,500 for one-half interest *149in the ¡Dlace. They also supported the family, and the only ground for attacking this conveyance from the father was, that this mill and cotton-gin, by which this money was accumulated, belonged to the father. ¥e think these young girls were entitled to great credit for their display of self-reliance and energetic industry during their father’s wanderings, and instead of pronouncing their acts fraudulent, they were deserving of the highest commendation. The suit was brought in 1875, after the death of the father and marriage of one of the sisters. We cordially concur in the opinion of the circuit court in declining to set aside the deed of the father, made ten years before and duly recorded, on the ground of fraud.
The other judges concur.